Citation Nr: 1140864	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a foot disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a stomach disability, to include irritable bowel syndrome (IBS).

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issues of service connection for a urinary tract infection and for a prostate disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran served on active duty from May 1978 to May 1982 and from July 2005 to May 2006; he also had service in the Reserves.  He has been awarded the Combat Action Ribbon and the Afghanistan Campaign Medal with Globe and Anchor.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

Based on the Board's actions below, and the fact that the Veteran's contentions involving a stomach disorder and IBS are essentially the same, the Board has consolidated the claims for service connection for a stomach disorder and for IBS into one issue. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) ((holding that a claim is not limited to the diagnosis identified by the Veteran, but for a disability that may reasonably be encompassed by several factors including: (1) the claimant's description of the claim; (2) the symptoms the claimant describes; and (3) the information that the claimant submits or that VA obtains in support of the claim.)). 
The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in April 2011, and a transcript of the hearing is of record.  At this hearing, the Veteran withdrew the issues of entitlement to service connection for diabetes mellitus and for an initial compensable evaluation for service-connected erectile dysfunction.  Consequently, these issues are no longer part of the Veteran's appeal.

The issues of service connection for a low back disability and a hearing loss in the left ear are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a foot disorder, tinnitus, a stomach disability, hearing loss in the right ear, and sleep apnea; and he has otherwise been assisted in the development of his claims.

2.  The Veteran served in combat and was exposed to acoustic trauma in service.  

3.  With resolution of the benefit of the doubt accorded to the Veteran, the Veteran's bilateral plantar fasciitis is causally related to service.  

4.  With resolution of the benefit of the doubt accorded to the Veteran, the Veteran's tinnitus is causally related to service.  

5.  The Veteran has IBS that is causally related to service.

6.  The Veteran's statements that he currently has hearing loss in the right ear and sleep apnea due to service injury are not competent.   

7.  The evidence on file does not show a hearing loss in the right ear under the VA definition of hearing loss.

8.  The June 2009 VA examiner's opinion that the Veteran's sleep apnea is not due to service is competent, credible and probative evidence.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral plantar fasciitis are approximated.  38 U.S.C.A. §§ 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  The criteria for the establishment of service connection for tinnitus are approximated.  38 U.S.C.A. §§ 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

3.  The criteria for the establishment of service connection for IBS have been met.  38 U.S.C.A. §§ 1117, 1154, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.304, 3.310, 3.317 (2011).  

4.  Hearing loss in the right ear was not incurred in or aggravated by active duty; nor may sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).   

5.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a letter in September 2007, prior to adjudication, that informed him of the requirements to establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter was issued.  

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was informed in the September 2007 letter on disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  An examination of the Veteran's hearing was conducted in December 2007, and a sleep evaluation was conducted in June 2009.

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to decide the issues below.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2011 hearing.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the April 2011 hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

The Veteran seeks service connection for a foot disorder, tinnitus, a stomach disability, hearing loss in the right ear, and sleep apnea.  Having carefully considered the Veteran's contentions on her low back in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claims for service connection for bilateral plantar fasciitis and tinnitus will be granted on this basis.  38 U.S.C.A.§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  

Service connection for IBS will also be granted as a presumptive disorder under 38 C.F.R. § 3.317.  

Because no hearing loss in the right ear is shown and because the nexus opinion on file is against the claim for service connection for sleep apnea, the preponderance of the evidence is against the claims and the appeal will be denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In the case of sensorineural hearing loss in the frequencies of 500 to 4000 hertz, service connection may be granted if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. A veteran must still generally establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events. See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  

Under the provisions of specific legislation enacted to assist Veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service-connected.  38 U.S.C.A. § 1117(a)(2).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. 
§ 1117(g).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317( d)(2).

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:
(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 




Foot Disorder

The Veteran's service treatment reports do not reveal any complaints of findings of a foot disorder during his initial period of service.  

He was diagnosed with bilateral plantar fasciitis in November 1998, which is prior to his second period of active duty.

In a July 2003 Naval Reserve medical examination, the physician stated that the plantar fasciitis diagnosed in 1998 had resolved.  However, the Veteran was again diagnosed with bilateral plantar fasciitis in October 2006, which is within five months after release from his second period of service.  Plantar fasciitis was subsequently diagnosed in June, July, and December 2007.  

As there is medical evidence that the bilateral plantar fasciitis noted before the Veteran's second period of service had resolved, and bilateral plantar fasciitis was reported beginning within five months of separation from the Veteran's second period of service, approximate continuity is demonstrated, the evidence is in  equipoise and the Board finds the Veteran had plantar fasciitis as a result of his second period of service.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for plantar fasciitis is warranted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Consequently, service connection for bilateral plantar fasciitis is warranted.

Tinnitus

The Veteran's DD Form 214 reveals that the Veteran served during the Global War on Terrorism and was awarded the Combat Action Ribbon.  His service treatment records do not reveal any complaints of ringing in the ears.  

According to a September 2007 statement from the Veteran, he was subjected to rocket attacks in service.

According to an October 2007 statement from B.W. Holland, M.D., the Veteran had hearing loss and tinnitus due to service.

A VA examiner who conducted a VA audiological evaluation in December 2007 concluded that the Veteran's hearing loss in the left ear and tinnitus were not due to service.

According to statements from Dr. Holland dated in March and July 2008, the Veteran's tinnitus was due to acoustic trauma in service.  

The Veteran's wife noted in a June 2008 statement that the Veteran had hearing loss and tinnitus since returning from his second period of service.

According to an August 2008 statement from L. Kirk, D.O., the Veteran was being treated for hearing loss and tinnitus, most likely due to a blast injury.

The Veteran testified at his travel board hearing in April 2011 that he was exposed to acoustic trauma in service from rocket attacks.  

There is evidence both for and against the claim for service connection for tinnitus.  Because the Veteran has claimed exposure to rocket attacks, and because he has been awarded the Combat Action Ribbon, the presumption of 38 U.S.C.A. § 1154 is applicable in this case.  The Veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

Consequently, the evidence is, at least, in relative equipoise and the claim will be granted.  By extending the benefit of the doubt to the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



IBS

The medical evidence on file reveals gastrointestinal complaints beginning in November 2006, soon after separation from the Veteran's second period of active duty.  IBS and gastroesophageal reflux disease were diagnosed on VA evaluation in December 2007, for which the Veteran was prescribed medications.  

For the purposes of establishing service connection under 38 C.F.R. § 3.317, IBS is one of the multisymptom illnesses considered a qualifying chronic disability if manifested either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011  38 C.F.R. § 3.317(a)(2)(i)(B)(3).  The Veteran had service in Afghanistan as part of the Global War on Terror.  IBS was diagnosed on VA evaluation in December 2007.  Consequently, service connection for IBS is warranted and the claim will be granted.

Hearing Loss in the Right Ear and Sleep Apnea

The Veteran's service treatment records reveal that he complained on a February 1980 medical history report of hearing loss.  On audiological evaluation in April 1982, the Veteran's hearing was within the VA definition of normal in both ears, with decibel thresholds at the relevant frequencies of 20 or lower in each ear. A hearing loss was found in the left ear at 3000 hertz beginning in July 1996.  

Private treatment reports for October 2007 diagnose hearing loss and tinnitus due to service.

According to a September 2007 statement from F.A.W. in support of the Veteran's claim, the Veteran was subjected to rocket attacks in service. A September 2007 statement from R.E.G., who lived with the Veteran at the WACO VA for six weeks, is to the effect that the Veteran snored very loudly.

VA audiological evaluation in December 2007 showed hearing loss in the left ear and hearing within the VA definition of normal in the right ear.  The examiner concluded that the Veteran's hearing loss was not due to service noise exposure.

According to March and July 2008 statements from B.W. Holland, M.D., the Veteran had hearing loss and tinnitus due to a blast injury incurred during service in Afghanistan.  No audiological findings were provided.

A statement from the Veteran's wife, received by VA in June 2008, reveals that the Veteran has had hearing loss and tinnitus since returning from service in 2006.

According to an August 2008 letter from L. Kirk, D.O., the Veteran was being treated for hearing loss and tinnitus, most likely due to a blast injury incurred in service.  No audiological findings were provided.

The diagnosis on a VA sleep study in November 2008 was obstructive sleep apnea.

February and March 2009 statements from the Veteran's wife and friends discuss his sleep problems and relate current diagnoses. 

A VA evaluation was conducted in June 2009.  After review of the claims files and examination of the Veteran, the diagnosis was sleep apnea diagnosed at the Waco VA by a sleep study.  However, as to the etiology, the examiner noted that there was no evidence of sleep apnea during service; that the Veteran said that he could not sleep in Afghanistan because of recurrent mortar attacks, and that the Veteran also said that he could not sleep in service because of nightmares.

The Veteran testified at his hearing in April 2011 that he was exposed to acoustic trauma in service, including rocket attacks, and that he has had sleep apnea since service.  The Veteran's wife also testified in support of the claims.

There is no evidence in service of either hearing loss in the right ear or sleep apnea.  Although the Veteran is competent to report his hearing and sleep problems, he is clearly not competent to report that he has a current hearing loss in the right ear or sleep apnea which was caused during or as a result of active service.  Laypersons are not competent to provide evidence in certain medical situations.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Instead, competent medical evidence is required.  Such evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider is weighed by such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  Prejean v. West, 13 Vet. App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet. App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).

In order for a medical opinion to be probative, the medical examiner must have correct information regarding the relevant facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), Guerrieri v. Brown, 4 Vet. App. 467 (1993) (observing that the evaluation of medical evidence involves inquiry into, inter alia, the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); see Shipwash v. Brown, 8 Vet.App. 218 (1995); Flash v. Brown, 8 Vet.App. 332 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of the Veteran's claims folder); but see  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

The Veteran served in combat. However, as noted above, although Section 1154(b) lowers the evidentiary burden for a combat veteran in establishing the presence of a disease or injury in service, it does not negate the need for medical evidence of a current disability and medical evidence of a nexus between a current disability and active service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In this case, there is no clinical evidence on file of a hearing loss in the right ear under the VA definition of hearing loss noted above.  With respect to the claim for sleep apnea, the only nexus opinion on file, which is based on a review of the claims files and examination of the Veteran and contains a supporting rationale, is against the claim.  Although the examiner did not specifically conclude in June 2009 that the Veteran's current sleep apnea is not causally related to service, the finding of an absence of evidence of sleep apnea in service and the notations in June 2009 of why the Veteran said that he could not sleep in service, which are unrelated to sleep apnea, lead to the inescapable conclusion that this opinion is against the claim.  Consequently, remanding this issue for additional clarification is unnecessary.

The Board has considered the April 2011 testimony and the lay statements in support of the Veteran's claims.  There is no medical evidence of hearing loss in the right ear and lay persons are not competent to provide an opinion on the etiology of a disability such as sleep apnea.  The weight of the medical evidence on file is against the sleep apnea claim.  



Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the service connected claims for hearing loss in the right ear and for sleep apnea, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral plantar fasciitis is granted.

Service connection for tinnitus is granted.

Service connection for IBS is granted.

Service connection for hearing loss in the right ear is denied.

Service connection for sleep apnea is denied.


REMAND

With respect to the issues of entitlement to service connection for hearing loss in the left ear, although the December 2007 opinion is against the claim because it was concluded that the Veteran's hearing loss started between his first and second periods of service, this opinion does not address whether this preexisting hearing loss was aggravated by the Veteran's second period of service.

Although the Veteran had low back problems in service, with lumbar strain diagnosed in September 1979, there is no nexus medical opinion on file on whether the Veteran currently has a low back due to service.  

Based on the above, the Board finds that additional development is warranted prior to Board adjudication of the issues of service connection for hearing loss in the left ear and a low back disability.  
VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2011), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the nature and etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Consequently, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for hearing loss in the left ear and a low back disability that is not evidenced by the current record.  The Veteran will be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AMC/RO will then attempt to obtain these records and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  After the above has been completed, the AMC/RO must arrange for review of the claims files by the examiner who evaluated the Veteran in December 2007, if available, to determine whether the Veteran's preexisting hearing loss in the left ear was aggravated by his second period of service.  If this reviewer is unavailable, this opinion will be obtained from another appropriate health care provider.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:
a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran's preexisting hearing loss in the left ear was measurably aggravated beyond normal progression by service noise exposure.

c. Although the reviewer must review the claims folder, the reviewer's attention is drawn to the following:

(1) Hearing in the Veteran's left ear was within the VA definition of normal on separation audiological examination from his initial period of service in April 1982, when pure tone thresholds from 500 to 4000 hertz were 20 decibels or lower.

(2) Audiological examinations in July 1996 and June 1998, which were between his periods of active duty, reveal defective hearing in the left ear, with a pure tone threshold of 45 decibels at 4000 hertz; and a July 2003 audiological examination shows a 45 decibel threshold a 3000 and 4000 hertz in the left ear.

(3)	An April 2007 audiological examination shows pure tone thresholds in the left ear of 45 decibels at 2000 hertz and 50 decibels at 3000 and 4000 hertz.  

(4)	The December 2007 audiological examination shows pure tone thresholds in the left ear of 40 decibels at 2000 and 4000 hertz and 45 decibels at 3000 4000 hertz.  

d. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

e. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  The AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the nature and etiology of any current low back disability.  The claims folder should be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files and examining the Veteran, the examiner must provide an opinion on whether the Veteran currently has a low back disability that was caused or aggravated beyond normal progression by service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

5.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

6.  After the above has been completed, the AMC/RO must readjudicate the claims of service connection for hearing loss in the left ear and for a low back disorder, with consideration of all of the evidence of record.  If either of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of the unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


